                                                                      FILED              Harrisburg, PA.
                                                                                July 21, 2021
                                                                        Clerk, U.S. Bankruptcy Court
Debtor: Brian C. Bogert, Jr.
Case Number: 1-20-03241
Federal Bankruptcy Court for the Middle District of Pennsylvania
Creditor: Joshua Daub


                          Objection to the Confirmation of the Plan
  I.   Facts:
   The following facts are the basis of my objection to the confirmation of the Debtor’s Chapter
   13 plan:
           1. I am an ex-employee of the Debtor, Brian Bogert.
           2. In July and August of 2019, Mr. Bogert failed to tender my wages for time
               worked. I had requested that Mr. Bogert pay me these wages for several months.
           3. Mr. Bogert made several written and verbal promises to tender my wages, and in
               reliance on these promises I continued to work and believed I would be paid
               later.
           4. In July and August of 2019, Mr. Bogert provided me payment for my wages in the
               form of a check. This check was not able to be deposited as there were no funds
               in the account to withdraw from.
           5. Mr. Bogert never tendered the wages I was owed for the time I worked in July
               and August of 2019, causing me to pursue employment elsewhere.
           6. On August 25, 2020, I received a judgement against Mr. Bogert for said unpaid
               wages in the amount of $8,313.40. (See Exhibit A)
           7. On October 5, 2020, I requested that the Court execute my judgment.
           8. On November 5, 2020, Mr. Bogert filed for relief of the Federal Bankruptcy Court
               in the Middle District of Pennsylvania under Chapter 13 of the U.S. Bankruptcy
               Code.
           9. Mr. Bogert failed to include me as a creditor in his Chapter 13 filing on November
               5, 2020.
           10. In the past several months since I received a judgment, I have been in contact
               with Mr. Bogert several times. During these conversations, specifically between
               January-March of 2021, Mr. Bogert made several affirmations that he would
               tender my unpaid wages. He also acknowledged the fact that I had received a
               judgment against him for unpaid wages. However, he made no mention of any
               Bankruptcy proceeding and never disputed that I was due the unpaid wages.
               Additionally, payment of my wages was never made, despite his written and
               verbal affirmations.
           11. On March 2, 2021, the certified constable of Lebanon County, Kevin L. Scape,
               tagged an Equipter RB4000, VIN # IN9BD1316FP253752, to be sold at a public
               sale and satisfy my judgment against Mr. Bogert.
           12. The public sale was scheduled to occur April 6, 2021 but was cancelled as the
               above-referenced Equipter was allegedly part of Mr. Bogert’s bankruptcy estate.




Case 1:20-bk-03241-HWV         Doc 51 Filed 07/21/21 Entered 07/22/21 11:47:14              Desc
                               Main Document    Page 1 of 5
               Mr. Bogert, as well as his attorney George Lutz, represented that Mr. Bogert
               owned the Equipter and that my levy was invalid due to the bankruptcy stay.
           13. After my review of Mr. Bogert’s asset schedules, I discovered that the schedules
               did not mention any construction equipment as his assets.
        In addition to the above-referenced facts, the following information only pertains to the
        third stance for my objection to the confirmation of the Debtor’s Plan:
                Mr. Bogert, in conducting his contractor businesses, has incurred a large amount
        of debt through Advanced Construction Solutions, LLC. He began to hide assets at a
        friend’s home in Schuylkill County. Eventually, he created a new company, Advanced
        Roofing Systems, LLC, to conduct business. He transferred all major assets, customers,
        sub-contractors, and independent-contractor-employees to this new entity to evade debt.
        Additionally, he uses these entities as a shell to own his personal assets, such as
        vehicles and several construction tools. Further, he places several assets, which are for
        his business and personal use, in his wife's name to avoid creditors.
                Specifically, I would like to mention that he has omitted several high value assets
        from his Chapter 13 filing in an attempt to mislead the Court. His schedules do not
        mention his interest in the new entity, Advanced Roofing Systems, LLC, nor does it
        reference several pieces of equipment, which he has represented to me that he owns: 1)
        Two single hitch dump trailers; 2) One Ford-250 work van; 3) Two Chevy-3500 work
        vans; 4) One Eighteen foot, open-bed flat trailer; 5) One Chevy-1500 pickup truck; 6) 4
        pump-jacks, with various pump-jack accessories; and 7) 3 24 ft extensions ladders, 2 32
        ft extension ladder, 2 28 ft extension ladder, and a 16 ft extension ladder.
                 I do not have hard evidence that he owns the above-referenced property,
        besides his verbal representations. However, in light of his representation to the
        Lebanon County Constables regarding his ownership of the Equipter RB4000, I would
        like to demand proof of ownership for this property. Notably, his schedules indicate that
        he has about $50.00 in cash, savings accounts, checking accounts, and the like; even
        though Advanced Construction Solutions, LLC, was represented to the Pennsylvania
        Department of State as having over $1 million in income, reported in March of 2021.
        Despite reporting this to the State of Pennsylvania his Attorney has represented that he
        operates under Advanced Roofing Systems as his former entity has no income.
  II.   Argument
           1. The Debtor’s Plan is in violation of section 1325(a)(4) of the U.S. Bankruptcy
              Code.
                I object to the confirmation of the Debtor’s plan as the Debtor has not provided
        sufficient proof that the amount any allowed unsecured creditor would receive under the
        proposed plan is not less than that which they would receive if the estate were
        liquidated. The Debtor merely alleges in his Amended Plan that liquidation of this estate
        would result in $0.00 being available to pay trustee fees, priority claims, and allowed
        unsecured creditors. Additionally, in the Debtor’s original plan, he alleged that there
        would be $11,750.00 available to pay trustee fees, priority claims, and allowed
        unsecured creditors. The Debtor provides no basis for this drastic change in projected
        liquidation value. Further, neither plan provides the calculations, breakdown, or evidence
        of how the projected liquidation value was determined.




Case 1:20-bk-03241-HWV          Doc 51 Filed 07/21/21 Entered 07/22/21 11:47:14                Desc
                                Main Document    Page 2 of 5
              Therefore, for the above-mentioned reasons, I respectfully request this Court to
      either order the Debtor to provide supporting evidence for his projected liquidation value
      or perform its own liquidation analysis.
         2. The Debtor’s Plan is in violation of section 1325(a)(6) of the U.S. Bankruptcy
            Code.
              I object to the confirmation of the Debtor’s plan as the Debtor has not provided
      sufficient proof that the Debtor will be successful and/or financially able to make all
      payments under the Amended Plan and comply fully with the Amended Plan.
              My understanding is that the Debtor’s only source of income is from his
      construction businesses. However, the Debtor has not provided the Court with evidence
      of his company’s revenue, as well as its liabilities and debts. Moreover, he has not
      provided evidence of his own income from this company over the past 3 years.
             Additionally, he has represented that his prior company, Advanced Construction
      Solutions, LLC, did not produce any revenue, despite his representations to the
      Commonwealth, which would provide $0.00 in funding for the Amended Plan. His current
      company, Advanced Roofing Systems, has not been a viable operating company very
      long. Based on the foregoing, I find that the Debtor will not be able to make all payments
      nor comply with this plan, considering that his income is based on the performance of a
      newly formed construction company.
              Therefore, for the above-mentioned reasons, I respectfully request this Court to
      order the Debtor to provide appropriate supporting evidence of his ability to make all
      payments and comply with this plan.
         3. The Debtor’s Plan was not filed in good faith, in violation of section 1325(a)(7) of
            the U.S. Bankruptcy Code.
               I object to the confirmation of the Debtor’s plan as the Debtor has not filed this
      petition in good faith. As referenced above, the Debtor has used misleading and
      arguably fraudulent conduct to hide the filing of this petition from myself. The Debtor has
      been aware that he owes me unpaid wages since August of 2019. He received notice of
      my judgment against him for said wages. Most importantly, after filing this petition with
      the Court, he made several affirmations that he was aware I was till owed wages, but he
      never mentioned the subject bankruptcy proceeding. The only reason I was made aware
      of this proceeding was because he, through his counsel, used the petition as grounds to
      deny me the ability to perfect and collect on my judgment. I am aware of several debts
      that Mr. Bogert owes to subcontractors, suppliers, as well as current and ex-employees,
      but none of these are included in the plan. If I was not given notice of this proceeding,
      then how many other creditors did he withhold from this petition?
         Lastly, as I referenced above, I believe that there are several other assets which he
      has not included as assets of this bankruptcy estate.
             Therefore, for the above-mentioned reasons, I respectfully request this Court to
      deny the confirmation of this plan as the petition was not filed in good faith.




Case 1:20-bk-03241-HWV        Doc 51 Filed 07/21/21 Entered 07/22/21 11:47:14                Desc
                              Main Document    Page 3 of 5
 III.   Conclusion
        I conclusion, I respectfully request this Court to deny the Debtor’s proposed plan. In the
        alternative, I respectfully request this Court to require the Debtor to provide further
        evidence of the liquidation value of his estate, his feasibility to comply with this plan, and
        his good faith intentions in filing the subject petition.


                                                               CREDITOR
                                                               JOSHUA D. DAUB




Case 1:20-bk-03241-HWV          Doc 51 Filed 07/21/21 Entered 07/22/21 11:47:14                  Desc
                                Main Document    Page 4 of 5
 From:               web@pamb.uscourts.gov on behalf of PAMB Web
 To:                 PAMBml_fax
 Subject:            EDSS filing from Joshua daub for Brian bogert on Wednesday, July 21, 2021 - 15:16
 Date:               Wednesday, July 21, 2021 3:16:52 PM




 Submitted on Wednesday, July 21, 2021 - 15:16
 Submitted by user: Anonymous
 Submitted values are:

 Filer's Name: Joshua daub
 Debtor's name (if different): Brian bogert
 Filer's EMail Address: joshdaub0@yahoo.com
 Filer's Phone Number: 7173068331
 Case number (if known): 1-20-03241
    ==Documents==
     Document 1:

 http://www.pamb.uscourts.gov/system/files/webform/edss/Daub%20Objection%20to%20Plan.pdf
     Document description: Why i object to the plan
       ==More Documents==
        Document 2:
        Document 2 description:
        Document 3:
        Document 3 description:
        Document 4:
        Document 4 description:
        Document 5:
        Document 5 description:




 By entering my name in the box below, I affirm that I am intending to sign
 this form with my signature and consent to use this electronic form.: Joshua
 Daub




Case 1:20-bk-03241-HWV                 Doc 51 Filed 07/21/21 Entered 07/22/21 11:47:14                   Desc
                                       Main Document    Page 5 of 5
